DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 is amended and claims 6-8, 11, 17, and 21 are cancelled due to Applicant's amendment dated 07/08/2022.  Claims 1, 9-10, 12, 14-15, 19-20, and 23-25 are pending.
Response to Amendment
The rejection of claims 6-8, 11, 17, and 21 as set forth in the previous Office Action is moot because claims 6-8, 11, 17, and 21 are cancelled due to the Applicant's amendment dated 07/08/2022.
The rejection of claims 1, 9-10, 12, 14-15, 19-20, and 23-25 under 35 U.S.C. 103 as being unpatentable over WO 2013146806 A1, using US 2015/0115204 A1 (“Sekine”) as English translation, in view of Funahashi US 2006/0052641 A1 (“Funahashi”) and Shi et al. US 5,935,721 (“Shi”) as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 07/08/2022.  However, as outlined below, new grounds of rejection have been made. 
The rejection of claims 1, 9-10, 12, 14-15, 19-20, and 23-25 under 35 U.S.C. 103 as being unpatentable over Sekine in view of JP 2005272805—English translation obtained by Global Dossier, hereinafter “Matsunami”—and Shi as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 07/08/2022.  However, as outlined below, new grounds of rejection have been made. 
Response to Arguments
Applicant’s arguments on pages 11-12 of the reply dated 07/08/2022 with respect to the rejection of claims 1, 9-10, 12, 14-15, 19-20, and 23-25 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument –Applicant argues that the cited references do not teach the claims as amended, wherein a maximum peak wavelength of an emission spectrum of the fluorescent low-molecular compounds is 380 nm or larger and 495 nm or smaller and wherein Ar1B of formula (B) represents an aromatic hydrocarbon group formed by removing one or more hydrogen atoms directly bonded to an annular carbon atom from a fluoranthene ring or a benzofluoranthene ring.
Examiner's response –While the references cited in the previous Office Action do not teach the claims as amended, CN 104629730 A (English translation obtained by Espacenet, hereinafter “Wang”) teaches the compound below (¶ [0007]-[0008] and [00023]).

    PNG
    media_image1.png
    149
    307
    media_image1.png
    Greyscale

As described in greater detail below, the compound of Wang reads on the claimed maximum peak wavelength of an emission spectrum and the claimed formula (B).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9-10, 12, 14-15, 19-20, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. WO 2013146806 A1, using US 2015/0115204 A1 (“Sekine”) as English translation, in view of CN 104629730 A (English translation obtained by Espacenet, hereinafter “Wang”), JP 2005272805 (English translation obtained by Global Dossier, hereinafter “Matsunami”), and Shi et al. US 5,935,721 (“Shi”).
Regarding claims 1, 9-10, 12, 15, 19-20, and 23-25, Sekine teaches light emitting devices having the structure of anode/hole transport layer/luminescent layer/cathode, wherein a polymer compound is used in the hole transport layer (¶ [0285]-[0286]). Sekine teaches the polymer compound has constitutional units of formula (1) and formula (2), and a constitutional unit of formula (3) and/or (4’) (abstract):

    PNG
    media_image2.png
    1210
    815
    media_image2.png
    Greyscale

Sekine teaches examples of the polymer compound in Tables 1 and 2, including P-74 (pg. 61). P-74 comprises a first constitutional unit of Formula (9-012), a second constitutional unit of Formula (10-18), and a third constitutional unit of Formula (3-101) and Formula (3-105), which read on Formulas (1), (2), and (3), respectively:
Formula (9-012) has the following structure (pg. 12):

    PNG
    media_image3.png
    178
    411
    media_image3.png
    Greyscale


Formula (9-012) reads on the claimed formula (X) of claim 1 and formula (A-9) of claim 24 wherein
aX1 represents 1;
aX2 represents 0;
ArX1 and ArX3 each represent an arylene group;
ArX2 represents a fluorenediyl group
    PNG
    media_image4.png
    142
    193
    media_image4.png
    Greyscale
, wherein R is represented by hydrogen and Ra is represented by alkyl groups;
ArX4 is not required to be present;
RX1 and RX2 each represent substituted aryl groups; and
RX3 is not required to be present.
Formula (10-18) has the following structure (pg. 22):

    PNG
    media_image5.png
    188
    342
    media_image5.png
    Greyscale

Formula (3-101) has the following structure (pg. 43):

    PNG
    media_image6.png
    381
    407
    media_image6.png
    Greyscale

Formula (3-101) reads on the claimed formula (2) wherein:
nA represents an integer of 1;
n represents 2;
Ar3 represents a C6 aromatic hydrocarbon group;
LA represents an alkyl group; and
X represents a crosslinking group selected from the crosslinking group A (XL-17).
Formula (3-105) has the following structure (pg. 43):

    PNG
    media_image7.png
    252
    411
    media_image7.png
    Greyscale

Formula (3-105) reads on the claimed formula (2) wherein:
nA represents an integer of 1;
n represents 2;
Ar3 represents an aromatic hydrocarbon group;
LA represents an alkyl group; and
X represents a crosslinking group selected from the crosslinking group A (XL-1).
Accordingly, P-74 contains two kinds of cross-linking constitutional units—Formula (3-101) and Formula (3-105)—and two kinds of crosslinking groups.
Sekine is silent as to the molar ratios of the constitutional units making of P-74. However, Sekine does teach the content of the first constitutional unit is most preferably 10 to 50 mol%, the content of the second constitutional unit is most preferably 30 to 70 mol%, and the content of the third constitutional unit is most preferably 3 to 30 mol% with respect to the total constitutional units in the polymer compound (¶ [0185]-[0187]). Contents within these ranges provide excellent luminous efficiency and thermal crosslinkability (¶ [0185]-[0187]). A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a 30 mol% content of the first constitutional unit (Formula (9-012)), a 40 mol% content of the second constitutional unit (Formula (10-18)), and a 30 mol% content of the third constitutional unit (Formulas (3-101) and (3-105)) with respect to the total constitutional units in the polymer compound, because it would have been choosing specific molar contents within the desired ranges, which would have been a choice from a finite number of identified, predictable solutions of molar contents of each constitutional unit comprising the polymer compound useful in the hole transporting layer of the light emitting device of Sekine and possessing the benefits taught by Sekine.  One of ordinary skill in the art would have been motivated to produce additional polymer compounds comprising constitutional units with molar contents within the above ranges having the benefits taught by Sekine in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
While the content of the third constitutional unit is 30 mol%, Sekine fails to specify the individual molar contents of Formula (3-101) and Formula (3-105) comprising the third constitutional unit. However, one of ordinary skill in the art would understand the ratio of Formula (3-101) to Formula (3-105) may be in the range of 0:1 to 1:0, which includes such ratios of 0.25:1, 0.5:1, 1:1, etc. Additionally, similar to the polymer compound P-74, Sekine teaches a polymer compound in Example 18 comprising two constitutional units represented by Formula (3), wherein the two constitutional units have a ratio of 1:1.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a 1:1 ratio of Formula (3-101) and Formula (3-105), wherein Formula (3-101) and Formula (3-105) are each present in a 15 mol% content with respect to the total constitutional units in the polymer compound because it would have been choosing a specific ratio between the two constitutional units of the third constitutional unit, which would have been a choice from a finite number of identified, predictable solutions of a polymer compound useful in the hole transporting layer of the light emitting device of Sekine and possessing the benefits taught by Sekine.  One of ordinary skill in the art would have been motivated to produce additional polymer compounds comprising constitutional units with ratios within the above ranges having the benefits taught by Sekine in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
As Formula (9-012) has a molar ratio C of 0.3, a molecular weight M of 753 g/mol, and no crosslinking groups, its x and y values are 225.9 and 0, respectively. As Formula (10-18) has a molar ratio C of 0.4, a molecular weight M of 176 g/mol, and no crosslinking groups, its x and y values are 70.4 and 0, respectively. As Formula (3-101) has a molar ratio C of 0.15, a molecular weight M of 394 g/mol, and two crosslinking groups, its x and y values are 59.1 and 0.3, respectively. As Formula (3-105) has a molar ratio C of 0.15, a molecular weight M of 242 g/mol, and two crosslinking groups, its x and y values are 36.3 and 0.3, respectively. Accordingly, the claimed value of (Y1 × 1000)/X1 is 1.53 (per claims 1 and 12).
While Sekine teaches the light-emitting material in the luminescent layer may be a low molecular fluorescent material (¶ [0252]), Sekine fails to teach specific examples of low molecular fluorescent materials.
Wang teaches a light-emitting layer of an organic electroluminescent device comprising a blue organic electroluminescent material represented by the structure below (¶ [0007]-[0008] and [00023]).

    PNG
    media_image1.png
    149
    307
    media_image1.png
    Greyscale

The above material has high fluorescence quantum yield, good thermal stability and provides high luminous efficiency to the device (¶ [0007]-[0008] and [00032]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the blue organic electroluminescent material of Wang as a light-emitting material in the luminescent layer of Sekine, based on the teaching of Wang.  The motivation for doing so would have been to use a light-emitting material having high fluorescence quantum yield, good thermal stability and to provide a device high luminous efficiency, as taught by Wang.
Sekine in view of Wang fails to specifically teach the amount of blue organic electroluminescent material in the light-emitting layer.
Matsunami teaches dopant compounds that comprise a benzofluoranthene moiety and amine groups may be suitably used in a content of 30 vol% or less in the light-emitting layer of an organic electroluminescent device (¶ [0015], [0044]-[0045], and [0067])
Due to each compound comprising a benzofluoranthene core and amino groups, the compounds of Matsunami are substantially similar to the blue organic electroluminescent material of Wang. Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to contain 30 vol% or less of the blue organic electroluminescent material of Wang in the luminescent layer of Sekine, because Matsunami teaches dopant compounds that comprise a benzofluoranthene moiety and amine groups may be suitably used in a content of 30 vol% or less in the light-emitting layer of an organic electroluminescent device and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).	
The luminescent layer comprising 30 vol% or less of the blue organic electroluminescent material is expected fall within the claimed range of 0.1 to 50 parts by mass. 
Per claims 9-10 and 19, the blue organic electroluminescent material reads on the claimed formula (B) wherein:
n1B represents an integer of 2;
Ar1B represents a benzofluoranthene ring; and
R1B represents a substituted amino group (triarylamino).
Sekine in view of Wang and Matsunami teach the modified device above but fail to teach the blue organic electroluminescent material is a fluorescent low-molecular compound and fail to teach the compound comprises a maximum peak wavelength of an emission spectrum of 380 nm or larger and 495 nm or smaller. It is reasonable to presume that being a fluorescent low-molecular compound with a maximum peak wavelength of 380 nm to 495 nm is inherent to the compound of Wang. Support for said presumption is found in the use of like materials which would result in the claimed property. For example, the blue organic electroluminescent material reads on the claimed formula (B), as described above. The instant specification recites that the fluorescent low-molecular compound is preferably a compound represented by the formula (B) and that the maximum peak wavelength of an emission spectrum of the fluorescent low-molecular compound is usually 380 nm or larger and 495 nm or smaller (instant ¶ [0077]-[0079]). Additionally, the blue organic electroluminescent material emits blue light (see Wang ¶ [0007]-[0008]). Blue light has wavelengths within the range of 450-495 nm1, which is within the claimed range. The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Sekine in view of Wang and Matsunami fail to teach a host material used in combination with the blue organic electroluminescent material.
Shi teaches an organic EL element including an organic material or a mixture thereof of 9,10-di(2-napthyl)anthracene derivatives having the structure of formula 1 (col. 2, lines 9-30). Shi teaches an organic EL device employing 9,10-di(2-napthyl)anthracene derivatives in the light-emitting layer produce bright blue emission and long operational stability (col. 2, lines 61-63). Shi teaches a preferred embodiment of the luminescent layer comprises a multi-component material consisting of a host material doped with one or more components of fluorescent dyes, wherein using this method produces highly efficient EL devices (col. 47, 59-63). Shi teaches the light-emitting layer of the organic EL medium comprises 9,10-di(2-napthyl)anthracene derivatives as the host material (col. 6, lines 53-64). Additionally, Shi teaches an advantage of using a blue host such as 9,10-di(2-napthyl)anthracene  derivative is that its bandgap is sufficiently large to effect energy transfer to a range of commonly available fluorescent dyes emitting in the blue (col. 48, lines 10-17). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a 9,10-di(2-napthyl)anthracene derivative represented by formula 1 as a host material in the luminescent layer in combination with the fluorescent low molecular material of the blue organic electroluminescent material, based on the teaching of Shi.  The motivation for doing so would have been to provide a device with bright blue emission, long operational stability, high efficiency with a sufficiently large energy bandgap, as taught by Shi.
Shi teaches specific 9,10-di(2-napthyl)anthracene derivatives represented by the general formula I including compound 1 (col. 7 and 8): 

    PNG
    media_image8.png
    176
    365
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose compound 1 as the 9,10-di(2-napthyl)anthracene derivative, because it would have been choosing a specific compound represented by formula 1, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host material in the light-emitting layer of the light-emitting device of Sekine in view of Wang, Matsunami, and Shi and possessing the benefits taught by Shi.  One of ordinary skill in the art would have been motivated to produce additional devices comprising a host material represented by formula 1 having the benefits taught by Shi in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Compound 1 reads on the claimed formula FH-1 wherein:
ArH1 and ArH2 each represent aryl groups;
nH1 represents an integer of 1;
LH1 represents an arylene group; and
RH11 and nH11 are not required to be present.
Regarding claim 14, Sekine in view of Wang, Matsunami, and Shi teach the light-emitting device of claim 1, as described above. Sekine in view of Wang, Matsunami, and Shi fail to specifically teach an example wherein the luminescent layer contains additional materials. However, Sekine does teach a liquid composition for forming the device may comprise at least one material selected from the group consisting of hole transport materials, electron transport materials and light-emitting materials, in addition to the polymer compound (¶ [0257]-[0258]). Sekine additionally teaches antioxidants may be added to the liquid composition (¶ [00257]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to add a hole transport material, an electron transport material, or antioxidants in a liquid composition with the fluorescent low molecular material and a polymer compound, because one of ordinary skill in the art would reasonably have expected the elements of the luminescent layer to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        

/B.R.W./
Examiner, Art Unit 1786                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Helmenstine, Anne Marie, Ph.D, The Visible Spectrum: Wavelengths and Colors, pg. 1, April 01, 2020.